DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandwine (WO 2014/116748).
Brandwine were cited on the IDS filed 30 October 2019 for parent application 16/183,484.

With respect to claim 1, Brandwine teaches a method comprising: determining a first access policy associated with a user, the first access policy specifying one or more resources that the user is authorized to access (Brandwine, pages 5-6, paragraphs 19-20); determining a second access policy associated with 

With respect to claim 2, Brandwine teaches the invention described in claim 1, including the method wherein the first access policy is associated with at least one of a role or one or more permissions associated with the user (Brandwine, pages 5-6, paragraphs 19-20).

With respect to claim 3, Brandwine teaches the invention described in claim 2, including the method wherein the role authorizes the user to conduct a search with respect to the resource (Brandwine, pages 31-32, paragraph 55).

With respect to claim 4, Brandwine teaches the invention described in claim 2, including the method wherein the role authorizes the user to associate one or more tags with the resource (Brandwine, page 5, paragraph 18).

With respect to claim 5, Brandwine teaches the invention described in claim 1, including the method further comprising: associating a first tag with the user (Brandwine, page 5, paragraph 19), the first tag being associated with first metadata (Brandwine, page 11, paragraph 37); associating a second tag with the resource (Brandwine, page 5, paragraph 18), the second tag being associated with second 

With respect to claim 7, Brandwine teaches the invention described in claim 1, including the method further comprising determining that the user is authorized to access the resource based at least in part on at least one of the first access policy or the second access policy indicating that the user is authorized to access the resource (Brandwine, pages 8-9, paragraph 29).

With respect to claim 8, Brandwine teaches a method comprising: determining at least one of a first access policy associated with a user (Brandwine, pages 5-6, paragraphs 19-20) or a first tag associated with the user, the user being associated with at least one of a role or one or more permissions (Brandwine, pages 5-6, paragraphs 19-20); determining at least one of a second access policy associated with a resource (Brandwine, page 5, paragraph 18) or a second tag associated with the resource; receiving, from a device of the user, a request to access the resource (Brandwine, Fig. 3, element 301; pages 8-9, paragraph 29); and denying the request by preventing the user accessing the resource, wherein denying the request is based at least in part on at least one of the first access policy, the first tag, the second access policy, or the second tag (Brandwine, page 12, paragraph 39).

With respect to claim 9, Brandwine teaches the invention described in claim 8, including the method wherein: the first access policy specifies one or more resources that the user is authorized to access (Brandwine, pages 5-6, paragraphs 19-20); and the second access policy identifies at least one of 
With respect to claim 10, Brandwine teaches the invention described in claim 8, including the method wherein denying the request (Brandwine, page 12, paragraph 39) comprises at least one of determining that the first access policy does not identify the resource or determining that the second access policy (Brandwine, page 5, paragraph 18) does not identify the user or a group of users associated with the user (Brandwine, page 12, paragraph 39).

With respect to claim 11, Brandwine teaches the invention described in claim 8, including the method further comprising: receiving, from a second device of a second user, a second request to access the resource; determining a third access policy associated with the second user or a third tag associated with the second user, the second user being associated with at least one of a second role or one or more second permissions; and authorizing, based at least in part on at least one of the second access policy, the second tag, the third access policy, or the third tag, the second user to access the resource (Brandwine, Fig. 3; pages 8-9, paragraphs 28-29).

With respect to claim 12, Brandwine teaches the invention described in claim 8, including the method wherein the request is received by service associated with the resource (Brandwine, page 12, paragraph 39), and wherein an administrator of the service is authorized to authorize new users, create new resources, add, remove, or modify access authorizations associated with an existing user (Brandwine, pages 5-6, paragraph 20), and add, remove, or modify information associated with an existing resource (Brandwine, page 5, paragraph 18).

With respect to claim 13, Brandwine teaches the invention described in claim 8, including the method wherein the role at least one of authorizes the user to conduct a search with respect to the resource (Brandwine, pages 31-32, paragraph 55) or authorizes the user to associate one or more tags with the resource (Brandwine, page 5, paragraph 18).

With respect to claim 15, Brandwine teaches a method comprising: determining a role associated with a user (Brandwine, pages 3-4, paragraph 16), the role being associated with one or more permissions indicating that the user is authorized to access one or more resources (Brandwine, pages 5-6, paragraphs 19-20); receiving, from a device of the user, a request to access a resource (Brandwine, Fig. 3, element 301; pages 8-9, paragraph 29); and determining, based at least in part on the role and the request, whether the user is authorized to access the resource (Brandwine, pages 8-9, paragraph 29).

With respect to claim 16, Brandwine teaches the invention described in claim 15, including the method further comprising: determining that the one or more permissions indicate that the user is authorized to access the resource (Brandwine, pages 5-6, paragraphs 19-20); and authorizing, based at least in part on the one or more permissions and the request, the user to access the resource (Brandwine, pages 8-9, paragraph 29).

With respect to claim 17, Brandwine teaches the invention described in claim 15, including the method further comprising: determining that the one or more permissions omit a permission indicating that the user is authorized to access the resource; and denying, based at least in part on the one or more permissions and the request, authorization for the user to access the resource (Brandwine, page 12, paragraph 39).

With respect to claim 18, Brandwine teaches the invention described in claim 15, including the method further comprising: determining a first access policy associated with the user, the first access policy specifying the one or more resources that the user is authorized to access (Brandwine, pages 5-6, paragraphs 19-20); determining a second access policy associated with the resource, the second access policy specifying one or more users or one or more groups of users that are authorized to access the resource (Brandwine, page 5, paragraph 18); and fulfilling or denying the request (Brandwine, pages 8-9, paragraph 29) based at least in part on at least one of (Brandwine, Fig. 5; pages 12-13, paragraph 40) the first access policy (Brandwine, pages 5-6, paragraphs 19-20) or the second access policy (Brandwine, page 5, paragraph 18).

With respect to claim 19, Brandwine teaches the invention described in claim 15, including the method further comprising: authorizing, based at least in part on the one or more permissions and the request, the user to access the resource (Brandwine, page 12, paragraph 39); receiving, from the device, a second request to access a second resource that is different than the resource (Brandwine, pages 5-6, paragraph 20); and denying, based at least in part on the one or more permissions, the second request by preventing the user from accessing the second resource (Brandwine, page 12, paragraph 39).

With respect to claim 20, Brandwine teaches the invention described in claim 15, including the method wherein the role at least one of authorizes the user to conduct a search with respect to the resource (Brandwine, pages 31-32, paragraph 55) or authorizes the user to associate one or more tags with the resource (Brandwine, page 5, paragraph 18).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brandwine and further in view of Duman et al. (U.S. 10,216,716).

With respect to claim 6, Brandwine teaches the invention described in claim 5, including a method comprising: determining a first access policy associated with a user, the first access policy specifying one or more resources that the user is authorized to access (Brandwine, pages 5-6, paragraphs 19-20); determining a second access policy associated with a resource, the second access policy specifying at least one of one or more users or one or more groups of users that are authorized to access the resource (Brandwine, page 5, paragraph 18); receiving, from a device of the user, a request to access the resource (Brandwine, Fig. 3, element 301; pages 8-9, paragraph 29); and determining whether the user is authorized to access the resource (Brandwine, pages 8-9, paragraph 29) based at least in part on at least 
Duman does not explicitly teach the method further comprising: maintaining a first profile associated with the user; maintaining a second profile associated with the resource; associating the first tag with the first user profile; and associating the second tag with the second user profile.
However, Duman teaches the method further comprising: maintaining a first profile associated with the user (Duman, col. 5, lines 34-67); maintaining a second profile associated with the resource (Duman, col. 12, lines 36-39); associating the first tag with the first user profile (Duman, Fig. 3B-3; col. 5, line 34 – col. 6, line 12); and associating the second tag with the second user profile (Duman, Fig. 3B-4; col. 5, lines 34-67 and col. 6, lines 13-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brandwine in view of Duman in order to enable the method further comprising: maintaining a first profile associated with the user; maintaining a second profile associated with the resource; associating the first tag with the first user profile; and associating the second tag with the second user profile. One would be motivated to do so in order to enable to provide a community of users with a set resource which are tagged in a way which allows them to quickly retrieve relevant resources (Duman, col. 1, lines 64-67).	
	
With respect to claim 14, the combination of Brandwine and Duman teaches the invention described in claim 8, including the method further comprising: maintaining a first profile associated with the user (Duman, col. 5, lines 34-67); maintaining a second profile associated with the resource (Duman, col. 12, lines 36-39); associating the first tag with the first user profile (Duman, Fig. 3B-3; col. 5, line 34 – col. 6, line 12); and associating the second tag with the second user profile (Duman, Fig. 3B-4; col. 5, lines 34-67 and col. 6, lines 13-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

May 4, 2021